Citation Nr: 0428842	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  04-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for leukemia, including due 
to exposure to Agent Orange or transmission fluids in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff

INTRODUCTION

The veteran had active military service from July 1965 until 
May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  

At his June 2004 hearing before the undersigned, the veteran 
expressed his desire to initiate a claim of entitlement to 
service connection for a skin disorder.  This matter is 
therefore referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and to assist him in the 
development of his claim.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002). 

The Board has reviewed the claims file and finds that further 
development is required in this case in order to fulfill VA's 
duty to assist the veteran in the development of the claim.  
Specifically, it is noted that the veteran was scheduled for 
a VA examination in April 2003.  The claims file contains a 
letter from the veteran, also dated in April 2003, informing 
VA that he was unable to keep his appointment.  He expressed 
his desire to be rescheduled for another examination.  He 
also stated his preference to be seen at the VA Medical 
Center in Phoenix, Arizona, rather than in Prescott.  
An April 14, 2003, VA administrative document acknowledged 
the veteran's request for an examination in Phoenix.  That 
document noted that the veteran was regularly seen at Phoenix 
and had never been seen at Prescott, where his examination 
had been scheduled.  

There is no indication that any effort was made to reschedule 
the veteran for a hemic examination.  Because such an 
examination would be useful in the evaluation of this appeal, 
another appointment should be arranged.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Schedule the veteran for a VA hemic 
examination.  The claims file must be 
available for review by the VA examiner 
in conjunction with the examination.  The 
report of examination should clearly 
annotate that the claims folder was 
indeed reviewed All necessary studies and 
tests should be conducted.  In connection 
with the evaluation, the VA examiner is 
requested to comment as to whether it is 
at least as likely as not that the 
veteran's promyelocytic leukemia was 
causally related to his active military 
service, to include exposure to 
transmission fluids.  Any opinions 
offered should be accompanied by a clear 
rationale.  

3.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim for 
service connection for leukemia should be 
readjudicated.  If the claim remains 
denied, the RO should provide him and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  No action is required 
of the veteran until he is notified by the RO; however, he is 
advised that he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


